Stockton, J.
The question presented for our consideration is, whether the county authorities may lawfully collect a school tax, levied under the act of the general assembly of the state of Iowa, approved March 12th, 1858, entitled “ An act for the public instruction of the state of Iowa.” We understand, from the agreed statement of facts, that the tax referred to is that levied by the county judge, under section 31 of the act, for the support of schools within the county. ''
As no question is made as to the regularity of the pro-' ceedings prior to the levy of the tax, and as those provisions of the law which authorize the levying of taxes, whether for school district or county purposes, have been by this court held to be constitutional and valid, we have no doubt of the power of the county judge, under the section above referred to, to levy a tax for the support of schools within his county, nor of the authority of the county treasurer to collect the same.
As the agreed statement of the parties, d.oes not present a case in which the question legitimately arises, as to the legality or validity of a tax levied under section ten, by the electors of any school district, or under subdivision twenty-one of section thirty, by the county judge, the question of the right of the treasurer to collect any such tax, is not decided.
Judgment affirmed.